Case 2:17-cv-03994-DMG-MRW Document 48 Filed 12/11/18 Page 1 of 1 Page ID #:614

                      UNITED STATES COURT OF APPEALS
                                                                      FILED
                               FOR THE NINTH CIRCUIT
                                                                      DEC 11 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




   CARMEN OTERO and ABBEY                      No. 18-56308
   LERMAN, as individuals and on
   behalf of other members of the
                                               D.C. No. 2:17-cv-03994-DMG-MRW
   general public similarly situated,
                                               U.S. District Court for Central
                 Plaintiffs - Appellants,      California, Los Angeles

     v.                                        ORDER

   ZELTIQ AESTHETICS, INC., a
   Delaware corporation,

                 Defendant - Appellee.



          The motion filed by the appellants on December 4, 2018 for voluntary

  dismissal of this appeal is granted. This appeal is dismissed. See Fed. R. App. P.

  42(b); 9th Cir. R. 27-9.1.

          This order shall constitute the mandate.



                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Marc Eshoo
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
